--------------------------------------------------------------------------------



Exhibit 10.49


September 20, 2007






Dr. Henry A. Kissinger
350 Park Avenue, 26th Floor
New York, NY 10022


Dear Dr. Kissinger:


Supplemental Agreement Providing an Extension to
Consulting Agreement of May 1, 1989


The purpose of this letter is to confirm the automatic renewal of your
Consulting Agreement with FM Services.  Your contracts under both Kissinger
Associates, Inc. dated December 22, 1998, as amended and Kent Associates Inc.
dated May 1, 1989, as amended are considered renewed.


Each Agreement renews for an additional one-year period beginning January 1,
2008 and ending December 31, 2008.  All other terms and conditions of the
Agreements as amended between you and FM Services shall remain the same.


Please confirm that the foregoing correctly sets forth your understanding with
respect to this matter by signing both originals of this Supplemental Agreement
and returning one to me.


Very truly yours,


/s/ Richard C. Adkerson


Richard C. Adkerson
Chairman of the Board
FM Services Company




AGREED TO AND ACCEPTED


BY:           /s/ Dr. Henry A.
Kissinger                                                      
Dr. Henry A. Kissinger


DATE:                                October 1,
2007                                           

